DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claims 1, 3, 7, 9, 12-13, 15, 17, 19, 23-24, 27-31, and 33 (all in part), and 4, drawn to compounds of formula (I) in combination with a proteasome inhibitor and related subject matter.  
II.	Claims 1, 3, 7, 9, 12-13, 15, 17, 19, 23-24, 27-31, and 33 (all in part), and 5-6, drawn to compounds of formula (I) in combination with a tumor immunotherapeutic or immunomodulatory agents and related subject matter.  
III.	Claims 1, 3, 7, 9, 12-13, 15, 17, 19, 23-24, 27-31, and 33 (all in part), drawn to compounds of formula (I) in combination with a signal transduction pathway inhibitors and related subject matter.  
IV.	Claims 1, 3, 7, 9, 12-13, 15, 17, 19, 23, 27-31, and 33 (all in part), and 4, drawn to compounds of formula (I) in combination with an agents inhibiting the BCL2 family of proteins and related subject matter.  

VI.	Claims 1, 3, 7, 9, 12-13, 15, 17, 19, 23, 27-31, and 33 (all in part), and 4, drawn to compounds of formula (I) in combination with a poly (ADP-ribose) polymerase (PARP) inhibitors and related subject matter.  
VII.	Claims 1, 3, 7, 9, 12-13, 15, 17, 19, 23, 27-31, and 33 (all in part), and 4, drawn to compounds of formula (I) in combination with an aromatase inhibitors and related subject matter.  
VIII.	Claims 1, 3, 7, 9, 12-13, 15, 17, 19, 23, 27-31, and 33 (all in part), and 4, drawn to compounds of formula (I) in combination with a conventional cytotoxic agents and related subject matter.  
IX.	Claims 1, 3, 7, 9, 12-13, 15, 17, 19, 23, 27-31, and 33 (all in part), and 4, drawn to compounds of formula (I) in combination with abiraterone and related subject matter.  
X.	Claims 1, 3, 7, 9, 12-13, 15, 17, 19, 23, 27-31, and 33 (all in part), and 4, drawn to compounds of formula (I) in combination with ARN-509 and related subject matter.  
XI.	Claims 1, 3, 7, 9, 12-13, 15, 17, 19, 23, 27-31, and 33 (all in part), drawn to compounds of formula (I) in combination with a MYC inhibitors and related subject matter.  
The inventions listed as Groups I to XI do not relate to a single general inventive concept under 35 USC 121 or PCT Rule 13.1 because:
PCT Rule 13.1 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).
PCT Rule 13.2 states that the unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Annex B, Part 1(a), indicates that the application should relate to only one invention, of if there is more than one invention, inclusion is permitted if they are so linked to form a single general inventive concept.
Annex B Part 1(b), indicates that “special technical features” means those features that as a whole define a contribution over the prior art.
Annex B Part 1(c), further defines independent and dependent claims. Unity of invention only is concerned in relation to independent claims. Dependent claims are defined as a claim that contains all the features of another claim and is in the same category as the other claim. The category of a claim refers to the classification of claims according to subject matter e.g. product, process, use, apparatus, means, etc.
Annex B Part 1(e), indicates that the permissible combinations of different categories of claims. Part 1(e)I, states that inclusion of an independent claim for a given product, an independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for a use of the said product is permissible.
Annex B, Part 1(f), indicates the “Markush practice” of alternatives in a single claim. Part 1(f)I, indicates the technical relationship and the same or corresponding special technical feature is considered to be met when (A) all alternatives have a common property or activity, and (B) a Part 1(f)(I-iii), the common structure must; a) occupy a large portion of their structure, or b) the common structure constitutes a structurally distinctive portion, or c) where the structures are equivalent and therefore a recognized class of chemical compounds, each member could be substituted for one another with the same intended result. That is, with a common or equivalent structure, there is an expectation relationship and the corresponding special technical feature result from a common (or equivalent) structure that is responsible for the common activity (or property). Part 1(f) iv, indicates that when all alternatives of a Markush grouping can be differently classified, it shall no, take alone, be considered justification for finding a lack of unity. Part 1(f)v, indicates that “When dealing with alternatives, if it can be shown that at least one Markush alternative is not novel over the prior art, the question of unity of invention shall be reconsidered by the examiner”
In the instant case, at least one Markush alternative is not inventive because at a minimum the disclosure of US 2006/239909 cited by the International Searching Authority renders obvious at least Group I, thus a lack of unity of invention has been found.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
		Claim 1 generic to the following disclosed patentably distinct species: those found in claims 23 or 33. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record. 
		Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0913.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 
Tel. No.: (571) 272-9932